Citation Nr: 0015952	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for the service connected 
right inguinal hernia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from April to December 1945.

This appeal arises from a November 1997 rating decision of 
the Louisville, Kentucky Regional Office (RO), which denied 
the veteran's claim for the assignment of a rating in excess 
of 10 percent for the service connected inguinal hernia.  

The case was remanded from the Board to the RO in March 1999 
for additional development of the evidence.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's increased rating claim 
has been obtained by the RO.

2.  It is as likely as not that the veteran's recurrent right 
inguinal hernia was not well supported by a truss or was not 
readily reducible.


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent evaluation 
for the service connected right inguinal hernia have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, Part 4 to include 4.1, 4.2, 4.7, 4.10 and 
Diagnostic Code 7338 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual background

The service medical records show that a right herniorrhaphy 
was performed in August 1945.  

By rating action in August 1967, service connection was 
awarded for right inguinal hernia and a noncompensable 
evaluation was assigned.  

A March 1981 VA hospital report reflects that the veteran was 
admitted for elective repair of a recurrent right inguinal 
hernia.  Previous surgeries were performed in 1945 and 1976.  
A right inguinal herniorrhaphy was performed.

By rating action in June 1981, a 10 percent evaluation was 
assigned under Diagnostic Code (DC) 7338, effective from 
January 1980.  The 10 percent evaluation under DC 7338 has 
been in effect since that time.

In May 1997, the veteran filed the instant claim for a rating 
in excess of 10 percent for the right inguinal hernia.

On VA examination in July 1997, it was noted that the veteran 
had been retired since 1979.  The abdomen was flat and soft.  
The right inguinal area was tender to palpation.  The 
impressions included right inguinal groin pain.

Received in August 1997 were VA outpatient treatment records 
dating from May 1996 to August 1997.  These records include 
references to chronic right groin area pain.

A January 1998 statement from Robert Williams, M.D., 
indicates that the veteran's complaints included pain and 
swelling.  The diagnosis was inguinal hernia.  

Received in April 1999 was a January 1998 treatment notation 
from Dr. Williams which indicates that the veteran was seen 
for a recurrent inguinal hernia.  He continued to have pain 
on that side.  On examination, there was a recurrent right 
inguinal hernia.  Laparoscopic repair was suggested.  

A February 2000 VA surgery report shows that the veteran's 
right inguinal hernia had last been repaired in 1981.  He had 
developed a recurrence approximately 3 years before which was 
causing pain and discomfort.  On physical examination, there 
was an obvious right inguinal hernia which most likely was 
indirect.  A laparoscopic right inguinal hernia repair was 
performed.

On VA examination in March 2000, the veteran complained of 
aching and pain in the right groin area.  He was unable to 
lift heavy objects as this would precipitate a flare-up of 
the hernia.  On examination, no hernia was seen.  There was a 
scar in that region.  There was no loss of sensation in the 
groin area.  The impression was a history of inguinal hernia 
which had required multiple operations.  Currently, he had 
some discomfort and some problems with urination.  The 
examiner was not sure that this had anything to do with the 
recent operation.  The diagnosis was status post repair with 
no current evidence of a hernia; however, as in the past 
there was a chance of recurrence.  


II.  Analysis

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).  
In this regard, all current VA outpatient and private 
treatment records have been obtained and a VA rating 
examination has been conducted.  The Court has held that when 
a veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also held 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection is in effect for right inguinal hernia, 
assigned a 10 percent evaluation since January 1980 under DC 
7338 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  

38 C.F.R. § 4.10 also provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or system, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for the 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and enable VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease.  38 C.F.R. § 4.20.  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Under applicable criteria, a noncompensable evaluation is 
warranted for a small, reducible inguinal hernia; for one 
which is without true hernia protrusion; and for any 
postoperative inguinal hernia which is remedial.  A 10 
percent evaluation is warranted for a recurrent postoperative 
inguinal hernia which is readily reducible and well supported 
by a truss or belt.  A 30 percent evaluation is warranted for 
a small recurrent postoperative inguinal hernia, or an 
unoperated irremediable inguinal hernia, which is not well 
supported by a truss or is not readily reducible.  A 60 
percent evaluation is appropriate for a large postoperative 
recurrent hernia which is considered inoperable, which is not 
well supported under ordinary conditions, and which is not 
readily reducible.  38 C.F.R. Part 4, Code 7338.

The medical record shows that on VA examination in July 1997 
there was no evidence of an inguinal hernia.  Thereafter, a 
January 1998 statement from Dr. Williams and a February 2000 
VA surgery report clearly show the recurrence of the right 
inguinal hernia.  These medical records, however, do not 
demonstrate whether the recurrent postoperative inguinal 
hernia was not well supported by a truss or was not readily 
reducible as would be necessary for the assignment of a 30 
percent evaluation.  The record does show that the recurrent 
right inguinal hernia was sufficiently disabling that it was 
surgically repaired in February 2000.  In fact, the February 
2000 operative report indicated that there was a large 
hernial sac which protruded through the internal ring.  When 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. § 3.102.  Accordingly, with the 
resolution of all reasonable doubt in favor of the veteran, 
the Board finds that the evidence supports the assignment of 
a 30 percent evaluation for recurrent inguinal hernia which 
was not well supported by a truss or was not readily 
reducible.  As there is no evidence of a large inoperable 
inguinal hernia, there is no basis for the assignment of a 60 
percent evaluation.  

In addition, in exceptional cases where scheduler evaluations 
are found to be inadequate, consideration of "an extra-
scheduler evaluation commensurate with the average earning 
capacity impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  Second, the Board finds no evidence 
of an exceptional disability picture in this case.  Rather, 
for the reasons noted above, the Board concludes that the 
impairment resulting from the service connected right 
inguinal hernia is adequately compensated by the above 
schedular evaluation.  Moreover, there is no evidence that 
the inguinal hernia interferes with employment.  In fact, the 
veteran has been retired for many years.  Although the right 
inguinal hernia has been operated on a number of times since 
service, the last surgery prior to February 2000 was in 1981.  
Thus, there is no basis in the record to conclude that this 
disability requires frequent hospitalizations.  Accordingly, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

Entitlement to the assignment of a 30 percent evaluation for 
the service connected right inguinal hernia is granted, 
subject to the law and regulations governing the assignment 
of monetary awards.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

